EXHIBIT 10.54




EIGHTH LOAN MODIFICATION AGREEMENT
This Eighth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of December 15, 2016, by and between (i) SILICON VALLEY BANK, a
California corporation with a loan production office located at 8020 Towers
Crescent Drive, Suite 475, Vienna, Virginia 22182 (“Bank”), (ii) LUNA
INNOVATIONS INCORPORATED, a Delaware corporation (“Innovations”), LUNA
TECHNOLOGIES, INC., a Delaware corporation (“Technologies”), ADVANCED PHOTONIX,
INC., a Delaware corporation (“API”), and PICOMETRIX, LLC, a Delaware limited
liability company (“Picometrix”; Innovations, Technologies, API and Picometrix
are referred to herein, individually and collectively, jointly and severally, as
“Borrower”), each with offices located at 301 1st Street SW, Suite 200, Roanoke,
Virginia 24011.
1.DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other indebtedness
and obligations which may be owing by Borrower to Bank, Borrower is indebted to
Bank pursuant to a loan arrangement dated as of February 18, 2010, evidenced by,
among other documents, a certain Loan and Security Agreement dated as of
February 18, 2010, between Borrower and Bank, as amended by a certain First Loan
Modification Agreement, dated as of March 7, 2011, as further amended by a
certain Second Loan Modification Agreement, dated as of May 18, 2011, as further
amended by a certain Third Loan Modification Agreement, dated as of June 1,
2012, as further amended by a certain Fourth Loan Modification Agreement, dated
as of March 1, 2013, as further amended by a certain Consent, Release and Fifth
Loan Modification Agreement, dated as of January 21, 2014, as further amended by
a certain Joinder, Consent and Sixth Loan Modification Agreement, dated as of
May 8, 2015, and as further amended by a certain Waiver and Seventh Loan
Modification Agreement, dated as of September 29, 2015 (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.
2.    DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and in certain Intellectual
Property Security Agreements executed by each Borrower in favor of Bank
(collectively, the “IP Agreements”, and together with any other collateral
security granted to Bank, the “Security Documents”).
Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.
3.    DESCRIPTION OF CHANGE IN TERMS.
A.
Modifications to Loan Agreement.

1
The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.9 thereof:

“6.9    Financial Covenants.
(a)    Minimum Cash. Borrower shall maintain at all times, to be certified as of
the last day of each month, unrestricted cash at Bank of not less than Three
Million Dollars ($3,000,000).
(b)    Liquidity Coverage Ratio. Borrower shall maintain at all times, to be
certified as of the last day of each month commencing with the month ending on
September 30, 2015, a Liquidity Coverage Ratio of greater than 1.50 to 1.00.
(c)    Minimum Adjusted EBITDA. Borrower shall achieve, measured as of the last
day of each fiscal quarter during the following periods, Adjusted EBITDA of at
least (loss not worse than) the following:


Period
Minimum Adjusted EBITDA
Trailing three (3) month period ending September 30, 2015


($600,000
)
Trailing six (6) month period ending December 31, 2015


($250,000
)
Trailing nine (9) month period ending March 31, 2016
($550,000)
Trailing twelve (12) month period ending June 30, 2016, and the last day of each
fiscal quarter thereafter on a trailing twelve (12) month basis
$1.00”

and inserting in lieu thereof the following:
“6.9    Financial Covenants.
(a)    Minimum Cash. Borrower shall maintain at all times, to be certified as of
the last day of each month, unrestricted cash at Bank of not less than (i) Five
Million Dollars ($5,000,000) through and including June 30, 2017, (ii) Four
Million Dollars ($4,000,000) from July 1, 2017 through and including June 30,
2018, and (iii) Three Million Dollars ($3,000,000) at all times thereafter.
(b)    Liquidity Coverage Ratio. Borrower shall maintain at all times, to be
certified as of the last day of each month, a Liquidity Coverage Ratio of
greater than 1.50 to 1.00.”
2
The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:

“Adjusted EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c)
to the extent deducted in the calculation of Net Income, depreciation expense
and amortization expense, plus (d) income tax expense, plus (e) to the extent
deducted in the calculation of Net Income, non-cash stock compensation expense,
plus (f) to the extent paid by Borrower, up to $2,700,000 paid by Borrower to
the Defense Contract Management Agency (“DCMA”) as refunds for overpayments by
the DCMA, minus (g) Unfinanced Capital Expenditures, including, without
limitation, capitalized Intellectual Property.
“Capital Expenditures” means, with respect to any person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that are capital expenditures as determined in accordance
with GAAP, whether such expenditures are paid in cash or financed, plus (b) to
the extent not covered by clause (a), the aggregate of all expenditures by such
Person and its Subsidiaries during such period to acquire by purchase or
otherwise the business or capitalized assets or the capital stock of any other
Person.
“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries, if
any, including, without limitation or duplication, all commissions, discounts,
or related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).
“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries, if any, for any period as at any date of determination, the net
profit (or loss), exclusive of any extraordinary gains, after provision for
taxes, of Borrower and its Subsidiaries for such period taken as a single
accounting period.
“Unfinanced Capital Expenditures” means, with respect to any Person for any
period, the aggregate of all Capital Expenditures by such Person and its
Subsidiaries during such period that are paid in cash and are not financed or
funded using proceeds from (a) the issuance of additional equity interests of
Borrower, (b) Credit Extensions, (c) Subordinated Debt, (d) specific equipment
financing, (e) asset sales, (f) insurance proceeds, or (g) government grants or
other incentives, and in each instance determined in accordance with GAAP.
3
The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate in the form of Exhibit B
attached hereto.

4.    FEES. Borrower shall reimburse Bank for all legal fees and expenses
incurred in connection with this amendment to the Existing Loan Documents.
5.    RATIFICATION OF IP AGREEMENTS. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of the IP Agreements, and
acknowledges, confirms and agrees that said IP Agreements contain an accurate
and complete listing of all Intellectual Property Collateral as defined in each
respective IP Agreement, and each remains in full force and effect.
Notwithstanding the terms and conditions of any of the IP Agreements, Borrower
shall not register any Copyrights or Mask Works in the United States Copyright
Office unless it: (i) has given at least fifteen (15) days’ prior written notice
to Bank of its intent to register such Copyrights or Mask Works and has provided
Bank with a copy of the application it intends to file with the United States
Copyright Office (excluding exhibits thereto); (ii) executes a security
agreement or such other documents as Bank may reasonably request in order to
maintain the perfection and priority of Bank’s security interest in the
Copyrights proposed to be registered with the United States Copyright Office;
and (iii) records such security documents with the United States Copyright
Office contemporaneously with filing the Copyright application(s) with the
United States Copyright Office. Borrower shall promptly provide to Bank a copy
of the Copyright application(s) filed with the United States Copyright Office,
together with evidence of the recording of the security documents necessary for
Bank to maintain the perfection and priority of its security interest in such
Copyrights or Mask Works. Borrower shall provide written notice to Bank of any
application filed by Borrower in the United States Patent Trademark Office for a
patent or to register a trademark or service mark within thirty (30) days of any
such filing.
6.    RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in that
certain Perfection Certificate dated as of May 8, 2015, and acknowledges,
confirms and agrees the disclosures and information provided to Bank in such
Perfection Certificate remains true and correct in all material respects as of
the date hereof.
7.    AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC
financing statements without notice to Borrower, with all appropriate
jurisdictions, as Bank deems appropriate, in order to further perfect or protect
Bank’s interest in the Collateral, including a notice that any disposition of
the Collateral, by either the Borrower or any other Person, shall be deemed to
violate the rights of the Bank under the Code.
8.    CONSISTENT CHANGES. The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.
9.    RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of the Loan Agreement (as modified by this
Loan Modification Agreement), and all security or other collateral granted to
the Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.
10.    NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.
11.    CONTINUING VALIDITY. Borrower understands and agrees that in modifying
the existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.
12.    JURISDICTION/VENUE. Section 11 of the Loan Agreement is hereby
incorporated by reference in its entirety.
13.    COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.
14.    EFFECTIVENESS. As a condition precedent to the effectiveness of this Loan
Modification Agreement and Bank’s obligation to make the Term Loan, Bank shall
have received the following prior to or concurrently with this Loan Modification
Agreement, each in form and substance satisfactory to Bank:
A.
this Loan Modification Agreement duly executed on behalf of Borrower;

B.
certified copies, dated as of a recent date, of financing statement and other
lien searches of each Borrower, as Bank may request and which shall be obtained
by Bank, accompanied by written evidence (including any UCC termination
statements) that the Liens revealed in any such searched either (i) will be
terminated prior to or in connection with the Agreement, or (ii) in the sole
discretion of Bank, will constitute Permitted Liens;

C.
Borrower’s payment of the fees set forth in Section 5 above; and

D.
such other documents as Bank may reasonably request.

[Signatures included on the following page]

IN WITNESS WHEREOF, the parties hereto have caused this Loan Modification
Agreement to be executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first above written.


BORROWER:
LUNA INNOVATIONS INCORPORATED
By /s/ Scott A. Graeff    
Name: Scott A. Graeff        
Title: CSO & Treasurer
LUNA TECHNOLOGIES, INC.
By /s/ Scott A. Graeff
Name:     Scott A. Graeff        
Title:    President


ADVANCED PHOTONIX, INC.
By /s/ Dale E. Messick    
Name: Dale E. Messick         
Title: President    
PICOMETRIX, LLC
By /s/ Dale E. Messick
Name: Dale E. Messick             
Title:    President
BANK:
SILICON VALLEY BANK
By: /s/ Alicia Fuller
Name: Alicia Fuller    
Title: Director    





EXHIBIT B
COMPLIANCE CERTIFICATE


TO:    SILICON VALLEY BANK                        Date:                 
FROM:     LUNA INNOVATIONS INCORPORATED, et al
The undersigned authorized officer of Luna Innovations Incorporated, Luna
Technologies, Inc., Advance Photonix, Inc., and Picometrix, LLC (individually
and collectively, jointly and severally, the “Borrower”) certifies that under
the terms and conditions of the Loan and Security Agreement between Borrower and
Bank (the “Agreement”), (1) Borrower is in complete compliance for the period
ending _______________ with all required covenants except as noted below, (2)
there are no Events of Default, (3) all representations and warranties in the
Agreement are true and correct in all material respects on this date except as
noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
 
 
 
Monthly financial statements with
Compliance Certificate
Monthly within 30 days
Yes No
10‑Q, 10‑K and 8-K
Within 5 days after filing with SEC
Yes No
Projections
FYE within 30 days, and as amended
Yes No
A/R & A/P Agings
Monthly within 30 days
Yes No
 


The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)
____________________________________________________________________________





Financial Covenant
Required
Actual
Complies
 
 
 
 
Maintain as indicated:
 
 
 
Minimum Cash
**
$_______
Yes No
Liquidity Coverage Ratio
>1.50:1.00
:1.00
Yes No

**See Section 6.9(a)


The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


LUNA INNOVATIONS INCORPORATED
LUNA TECHNOLOGIES, INC.
ADVANCED PHOTONIX, INC.
PICOMETRIX, LLC




By:    
Name:    
Title:    


BANK USE ONLY


Received by: _____________________
AUTHORIZED SIGNER
Date: _________________________


Verified: ________________________
AUTHORIZED SIGNER
Date: _________________________


Compliance Status: Yes No







Schedule 1 to Compliance Certificate


Financial Covenants of Borrower






I.    Minimum Cash (Section 6.9(a))


Required:
Borrower shall maintain at all times, to be certified as of the last day of each
month, unrestricted cash at Bank of not less than (i) Five Million Dollars
($5,000,000) through and including June 30, 2017, (ii) Four Million Dollars
($4,000,000) from July 1, 2017 through and including June 30, 2018, and (iii)
Three Million Dollars ($3,000,000) at all times thereafter.





Actual:


A.
Aggregate value of Borrower’s unrestricted cash at Bank
$   





Is line A equal to or greater than $_________________?


  No, not in compliance                          Yes, in compliance













II.    Liquidity Coverage Ratio (Section 6.9(b))


Required:
Borrower shall maintain at all times, to be certified as of the last day of each
month, a Liquidity Coverage Ratio of greater than 1.50 to 1.00.



Actual:


A.
Aggregate value of Borrower’s unrestricted cash at Bank
$   


B.
Net accounts receivable of Borrower
$   


C.
Line B multiplied fifty percent (60%)
$   


D.
Line A. plus Line C
$   


E.
Aggregate of all Obligations owing to Bank, including, without limitation, all
issued and outstanding letters of credit


$   


F.
Line D divided by Line E
$   





Is Line F greater than 1.50?


  No, not in compliance                          Yes, in compliance


